Affirmed and Memorandum Opinion filed June 25, 2019.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00039-CV

   IN THE INTEREST OF E.C.S., A.M.B., T.J.B., AND K.S., CHILDREN


                     On Appeal from the County Court at Law
                              Grimes County, Texas
                        Trial Court Cause No. 34,344-CCL

                             MEMORANDUM OPINION

       The issues in this case involve whether the trial court’s findings to terminate
a mother’s parental rights are supported by legally- and factually-sufficient
evidence. This accelerated appeal arises from a final order in which, after a bench
trial, the trial court terminated the parental rights of R.L.S. (Mother) with respect to
her children, E.C.S. (Erin), A.M.S. (Alex). T.J.B. (Ted), and K.S. (Kevin),1 and
appointed the Department of Family and Protective Services to be the children’s sole


       1
          To protect the minors’ identities, we have not used the actual names of the children,
parents, or other family members. See Tex. R. App. P. 9.8.
managing conservator. See Tex. Fam. Code Ann. § 109.002(a-1). The trial court also
terminated the parental rights of (1) J.B., Alex and Ted’s father, (2) J.R.T., Kevin’s
father, and (3) the unknown father of Erin.

      Mother challenges the legal and factual sufficiency of the evidence to support
the trial court’s findings (1) on the predicate grounds of endangerment, failure to
support, constructive abandonment, failure to comply with a service plan, and use of
a controlled substance in a manner that endangered the health and safety of the
children, and (2) that termination is in the children’s best interest. See Tex. Fam.
Code Ann. § 161.001(b)(1)(D), (E), (F), (N), (O), (P), (2). The fathers have not
appealed the termination of their parental rights. We affirm.

                                  I.   BACKGROUND

A. Pretrial Proceedings

      1. Pretrial Removal Affidavit

      In late 2017, the Department received a referral alleging neglectful
supervision and physical neglect of all four children by Mother. The referral detailed
concerns for Mother’s ability to adequately protect and supervise the children as
Mother allegedly would leave the children unsupervised for six to twelve hours at a
time. At the time of the referral Erin was thirteen-years old, Alex was nine-years old,
Ted was seven-years old, and Kevin was two-months old. The report also noted
concerns about the condition of the home stating that the home was unsanitary and
did not have working utilities.

      Three days after the referral, Gloria Smith, an investigator with the
Department, went to the family residence to interview the children and Mother and
to conduct a home assessment. Mother was present while Smith interviewed the
three older children. Ted told Smith they had six puppies living in the home and that

                                          2
sometimes he “urinates off the front porch because their bathroom is broken.” Ted
told Smith that his Mother occasionally attended the Renaissance Festival on the
weekends and left the children in the care of thirteen-year-old Erin. Ted said that
sometimes the next-door neighbor also watched the children. At the time of the
interviews Kevin, the infant, was in the care of the neighbors, Jenny Baker and Jerry
Baker.2

      Smith noted that the home was “generally cluttered and unkempt, and there
was dog urine on the floor in the living room.” The home had working electricity,
but no running water. The home’s walls and roof were damaged and appeared to be
under construction. According to Mother, the children used the bathroom, showered,
and brushed their teeth at Jenny’s home.

      Mother admitted that she was on deferred-adjudication probation for five
years with three years remaining. The offense was food-stamp fraud. Mother denied
going to the Renaissance Festival every weekend and denied leaving the children
unsupervised. Mother reported that she occasionally worked on Saturday nights at
the Renaissance Festival. Mother submitted to an oral drug-swab test, which later
returned negative for all substances.

      Due to the conditions of the home and possible neglectful supervision of the
children, Smith asked Mother to sign and agree to a safety plan, which stated that
Mother must clean the home and not leave the children unsupervised. Mother agreed
to the terms of the safety plan.

      Approximately one week later, investigator Holly Frankum made an
unannounced visit to the residence to follow up on the progress of the safety plan.
Frankum observed that the home still did not have running water and appeared to be


      2
          Jenny and Jerry Baker are pseudonyms.

                                              3
under renovation. Mother was still using the Bakers’ home for the family’s baths
and the bathroom.

      About one month after the referral, Smith returned to the home, but Mother
was not home. While Smith was outside the home, Jenny spoke with Smith and
expressed several concerns about the family. Jenny reported that Mother had been
dishonest with the investigator about caring for the children and efforts to renovate
the home. Jenny reported that she, rather than Mother, had been caring for Kevin
since his birth. Jenny told Smith that Mother “leaves for days at a time and will not
answer her phone or tell [Jenny] when she will return.” Jenny reported that she cared
for all four children during Mother’s absences. Mother had not been trying to repair
the home, clean it, or restore running water. There were six puppies living in the
home “that urinate and defecate throughout the entire house.” Jenny reported that
the three older children occasionally spent the night with her and that she cared for
the infant “full-time.” Jenny reported that the children had been “urinating in the
bathtub and defecating off the front porch.” Jenny reported that Mother was lying
about the children using her bathroom facilities at night, but that Jenny was ensuring
that the children went to school and had a safe home.

      The next day Jenny sent pictures of the inside of Mother’s home. In the
photographs, the home “appeared to be in a state of complete disarray and clutter.”
Jenny expressed “great concern for the unsanitary conditions of the home and the
safety and wellbeing of the children.”

      Two days after receiving the pictures, Smith made an unannounced visit to
the home. Smith described the inside of the home as “worse than my initial home
visit, as the clutter and mess was spread through several rooms in the home.” Smith
observed a distinct odor of dog feces and urine and observed “numerous piles of
feces on the floor throughout several rooms of the home.” One room in the home,

                                          4
which was accessible to the children, contained exposed insulation, screws, holes in
the walls and floors, and exposed electrical wiring. The home smelled musty and
was noticeably hot from lack of air conditioning. The living room was “cluttered
with dirty laundry, construction tools, blankets, and various household items.” The
room where the children slept contained two air mattresses with blankets and
pillows. Several windows in the home were broken, and there was mold or mildew
on the ceiling in the bathroom. There was still no running water in the home.

      When Smith discussed her concerns about the home, Mother agreed the home
was not suitable for the children. Mother excused the state of the home stating that
she had been gone the entire weekend and the six puppies had escaped from their
room and destroyed the home. Mother admitted the children had been staying with
Jenny. Smith and Mother then went to Jenny’s home where Jenny was caring for
Kevin. Jenny showed Smith where the children slept at her home. Smith noted that
the space appeared appropriate and clean.

      Jenny called Smith the next day and reported that the children’s school had
called her about Alex because they could not reach Mother. Alex had head lice again,
and Jenny explained Alex had a recurrent problem with head lice. Jenny expressed
concern for the children saying that she believed the children were being neglected.
Mother had not yet taken Kevin to a doctor for a check-up or immunizations. Jenny
took Kevin to the doctor. Kevin was diagnosed with thrush, an ear infection, and a
cold. The doctor could find no record of any check-ups or immunizations since
Kevin’s birth.

      That same day the social worker for the Waller Independent School District
called Smith. The social worker had been unable to contact Mother despite multiple
attempts to call and an attempted visit to the home. The social worker reported that
Ted needed glasses to complete testing to assess his educational needs. The school

                                         5
had been trying to work with Mother for weeks to get glasses for Ted but had not
had any success.

      The next day Smith interviewed Erin, the oldest child. Erin reported that her
mother’s house is usually dirty because the dogs destroy everything, and her mother
does not clean. Erin described the house as “gross” and stated that Mother’s room
was covered in mold. Erin did not feel safe in the home because her bedroom
window was broken. Erin reported that Mother was gone from home almost every
weekend “because she goes out partying with friends, to the Renaissance Festival,
or to her boyfriend’s house.” Erin reported that Alex contracted chicken pox because
Mother never had her immunized. Erin described Mother as “angry, lazy, and
irresponsible.” She further reported that Mother lied about cleaning the house and
that the children had done all the cleaning. This was consistent with Jenny’s reports
that the children had been cleaning the house, including the dog feces. All of Erin’s
clothes were dirty because Mother did not do any laundry. Erin stated that Mother
blamed Erin for their house being dirty and the Department’s intervention.

      The same day as Smith’s interview with Erin, Smith spoke with the principal,
assistant principal, and counselor at the elementary school where Alex and Ted were
enrolled. All three school officials were concerned that Mother had not followed
through on getting glasses for Ted. They had explained to Mother there would be no
charge for the glasses as they would be paid for by the Lion’s Club. Mother’s only
responsibility was to schedule an appointment and take Ted to the doctor. Ted could
not proceed with academic testing until he had glasses. The counselor reported that
Ted had several “restroom accidents” at school, but the school was unable to contact
Mother to get a change of clothes for him. The principal reported that the children
had “a recurrent issue with head lice.”

      The next day Smith spoke with Officer Lyndall Barr with the Harris County

                                          6
Sheriff’s Office, who was personally familiar with the family. Barr stated that the
family had been living in tents before she helped find the house where they were
living at the time of the referral. Barr said that the children have had recurrent issues
with head lice. Barr stated that when she had been to the home, the conditions were
“deplorable.” She stated that Mother had six puppies and two grown dogs inside the
home that would defecate throughout the home and “created a potent odor of dog
feces and urine.” Barr stated that Mother left the children with Jenny for several days
or even a week at a time to go to the Renaissance Festival or with her boyfriend.
Barr advised that in the past, Mother left the children alone and they would hurt one
another. She had witnessed bruises on Alex’s face and “up and down her legs,”
which were caused by Alex’s other siblings in Mother’s absence. Barr advised that
Mother blamed Erin “for everything, including stating that [Erin] is the reason Child
Protective Services is investigating their family.”

      Four days after receiving Officer Barr’s statement, the children were placed
in Jenny’s care, where they were safe. Jenny had expressed her desire to protect the
children and provide long-term care, if necessary.

      2. History of Department’s Involvement with the Children

      In 2005, when Erin was 18 months old, the Department received a referral
alleging physical abuse by an unknown perpetrator. Erin had a bruise on her arm
where she had been bitten. Despite Mother’s inconsistent stories about how Erin had
been injured the allegation was disposed as “unable to determine.”

      Five years later, shortly after Ted was born, the Department received a referral
alleging physical abuse by Mother. Mother and the newborn Ted both tested positive
for marijuana at Ted’s birth. The family was referred for ongoing services with the
Department through Family Based Safety Services (FBSS). Mother completed
services approximately six months later.
                                           7
      When Kevin was born seven years later the Department received a referral
alleging neglectful supervision of the newborn. Mother tested positive for marijuana
when Kevin was born but Kevin’s urine and meconium tests were negative for
marijuana. The allegation of neglectful supervision was ruled out.

      3. Mother’s Criminal History

      On June 12, 2013, Mother was placed on five years’ deferred-adjudication
probation for the state jail felony of theft of property valued between $1,500 and
$20,000.

      4. Family Service Plan

      On January 8, 2018, the trial court signed an order requiring, among other
things, compliance with the Department’s family service plan. Mother’s family
service plan required her to:

            obtain and maintain a safe and stable home;
            allow Department caseworkers to make home visits announced
             and unannounced;
            obtain and maintain a stable and legitimate income;
            contact the Department caseworker at least twice a month;
            attend supervised visits with the children as approved and
             scheduled by the Department;
            sign a release of information with service providers to allow the
             Department to access information with service providers;
            attend individual counseling and follow recommendations;
            live a crime-free lifestyle and take care of pending charges;
            submit to random drug tests as requested by the Department;
            complete a drug and alcohol assessment and follow
             recommendations;
            complete      a    psychological     evaluation    and    follow

                                          8
               recommendations; and
            follow probation requirements.
B.      Final Hearing

        After opening statements, the Department requested that the trial court take
judicial notice of its file. The trial court announced that it took judicial notice of its
file.

        Gloria Smith, the Department investigator, testified that the facts in the
removal affidavit were within her knowledge and were accurate. The removal
affidavit was admitted into evidence over Mother’s objection. Smith testified to the
events described in the removal affidavit, specifically that Mother consistently left
the children unsupervised, and the home was unsanitary with no running water.

        Smith testified to her first home visit in which Mother told her the home was
under construction. Mother also admitted that she was on deferred-adjudication
probation for food-stamp fraud, and denied the allegations contained in the referral.
Mother explained that she occasionally worked weekends at the Renaissance
Festival, but was not at the festival every weekend. Mother admitted her home had
no running water, but said she used a local recreational-vehicle park or the
neighbor’s house for showers, bathrooms, and brushing teeth. Mother submitted to
a drug test, which came back negative.

        Smith described her interview with Ted and Ted’s statements about the six
puppies living in the home. Smith saw some of the dogs that were there. Smith
testified that Ted, who was seven years old at the time, told her he sometimes would
urinate off the front porch because the bathroom was not working. Ted said his older
sister watched the children when Mother went to the Renaissance Festival for the
weekend. Ted also told Smith that Jenny occasionally watched them when Mother
was absent. Ted told Smith that the infant, Kevin, was always at Jenny’s house.

                                            9
      Smith observed the home and found it “generally kind of cluttered and
unkempt” with laundry piled in several places. Smith further observed dog urine on
the floor in the living room and noted that the air conditioning was not working and
there was no running water to the home. Smith observed debris including insulation
and noted that the home appeared to be under construction. At that time, Smith’s
primary concern was the lack of running water, which meant that four children had
no place to use the restroom or bathe. Also at that time, Mother agreed to a safety
plan in which she agreed to clean the home and ensure that the children were not
unsupervised. Mother agreed that Erin was not old enough to watch the children.
Smith explained that she would return to follow up with Mother on her progress.

      When Smith returned to the home, Mother was not there. Jenny came out of
her home and “flagged [Smith] down” to express her concerns about the family.
Jenny reiterated the concerns that the Department already had noted, including the
condition of the home, the children left unsupervised for long periods, and the
newborn left in Jenny’s care. It did not appear to Smith that Mother made any effort
to restore running water to the home. Smith was told by several people that the
children urinated in the bathtub and defecated off the front porch. Jenny sent
photographs to Smith of the inside of the home. The photos showed the bathroom
“overflowing with like dirty diapers,” laundry “piled in different places,” and
construction debris including insulation and exposed wires. The baby’s crib was
“piled with a lot of clothes and things that – just not acceptable for a baby to sleep
in.” Jenny kept the infant Kevin at her home full time.

      Photographs were admitted into evidence that showed several piles of dog
feces on the floor of the room where the children were supposed to be sleeping.
There was an air mattress on the floor with the dog feces. One of the children
reported that one of the air mattresses had been punctured by one of the dogs.

                                         10
Another photo showed the front bedroom full of trash including insulation,
construction debris, and feces. There was no visible furniture in the front bedroom.

      Smith’s next unannounced visit showed a decline in the home’s condition.
The “clutter and mess” had been spread throughout several rooms, and the home
smelled of feces and urine. Rooms that were accessible to the children contained
insulation, exposed screws, holes in the walls and floors, and exposed electrical
wiring. There still was no running water. The children’s bedroom also had a broken
window. Mother admitted the home was not suitable for the children. As an excuse,
Mother told Smith she had been gone for the entire weekend and that the puppies
had escaped their room and “wreaked havoc on the home.” Mother said the children
had stayed at Jenny’s house that weekend.

      Jenny contacted Smith and reported that the children’s school had called to
report that Alex had head lice. The school was unable to get in touch with Mother to
report the head lice. Jenny told Smith that Mother had taken the six puppies to a
veterinarian to get immunizations, but had not taken her infant son to a doctor to
have him immunized. Jenny also reported that Mother forced the children to clean
the inside of the home including cleaning around construction debris and cleaning
up dog feces and urine.

      The day that Jenny contacted Smith, the social worker from the children’s
school also contacted Smith because they were unable to make contact with Mother.
The social worker reported that Ted needed academic testing, but it could not be
administered until Ted got glasses. Jenny subsequently took Ted to the doctor to get
glasses. Jenny also took Kevin, the infant, to a pediatrician. The pediatrician
diagnosed Kevin with thrush, an ear infection, and a cold. The doctor was unable to
find any record of previous check-up appointments or immunizations for Kevin.

      In Smith’s investigation she confirmed Jenny’s reports with other sources.
                                         11
Part of Smith’s confirmation came from interviews with school authorities and with
the older children. Smith interviewed Erin by herself, not in the presence of Mother.
Erin, who was thirteen at the time, confirmed what Smith had observed and what
had been reported. Erin confirmed that the home was “gross all the time,” and that
Mother was not cleaning the home. Erin reported that she did not feel safe in her
home because her bedroom window was broken, and Mother was “gone from home
almost every weekend because she goes out partying with friends at the Renaissance
Festival or to her boyfriend’s house.” Erin described Mother as “angry, lazy, and
irresponsible.” Erin also confirmed that Mother took the six puppies to the
veterinarian. Erin reported that Mother called her a liar and blamed Erin for the
Department’s involvement. Smith described this as “a major red flag.”

      Smith also spoke with the principal, assistant principal, and counselor at the
children’s school. The school authorities reiterated their concerns for Ted in that
they could not administer academic testing until he obtained glasses. The school had
arranged for the Lions Club to pay for the glasses. Ted appeared to be academically
below grade level, and the school wanted to administer testing to help him in his
academics. The school authorities also disclosed that Ted, seven-years old at the
time, had “restroom accidents” at school. The school was unable to obtain dry
clothing for Ted when he had an accident because they could not locate Mother.

      Smith also interviewed Harris County Sheriff’s Deputy Barr who knew the
family. Barr confirmed Smith’s concerns about the family’s living conditions. Barr
reported that the family had been living in tents until Barr helped them get into their
home. Barr confirmed the recurrent head-lice issues with the children and the potent
odor in the home caused by the dogs. Barr also confirmed concerns that Mother left
the children unsupervised for long periods of time.

      Smith further detailed the history of referrals to the Department including a

                                          12
2005 referral of alleged physical abuse of Erin when Erin was 18-months old. Smith
testified that the referral was ruled “unable to determine.” Smith explained that
“unable to determine” means that either there was not enough evidence to suggest
that the alleged perpetrator committed the abuse or neglect, or there was not enough
evidence to believe the allegation or rule it out. An “unable to determine” disposition
also means that no petition to terminate parental rights was filed at that time.

      Five years later, in 2010, the Department received a referral alleging physical
abuse of Ted by Mother because Ted tested positive for marijuana at birth. That
allegation was given the disposition of “reason to believe.” Mother was given a
service plan through FBSS and completed the services, which resulted in no petition
for termination being filed.

      Smith further testified that the Department received a referral when Kevin was
born because Mother tested positive for marijuana at birth. Kevin tested negative,
and subsequent drug tests conducted on Mother were negative. That referral was
given the disposition of “ruled out.”

      The Department determined that the children were in an endangering
environment and should be removed from Mother and placed with Jenny while the
case was pending. The Department determined that a petition of termination should
be filed even though the children were temporarily safe because the children lacked
stability. Smith also testified that both Mother and the children could benefit from
services beyond what FBSS could offer.

      J.B. (John), Alex and Ted’s father, testified that he intended to execute a
voluntary relinquishment of his parental rights. John further testified that he believed
that his children’s welfare would be in danger if the children were placed with
Mother. John testified that he had witnessed Mother being physically abusive to Erin
when Erin was ten- or eleven-years old. John understood that if the children’s
                                          13
parents’ rights were terminated the children would be entitled to Medicaid benefits
as well as public college tuition. John testified that adoption by the Bakers was
appropriate for the children so they could live in an environment without fear for
their safety, or having to clean up dog feces. John testified that the Bakers were doing
a “great job” caring for his children and that he had no concerns about his children’s
welfare in their care.

      Melissa Brod, a supervisor with the Department, testified as the Department’s
representative. One of the caseworkers who worked on the case, Brandy Matthews,
was unavailable for trial. Brod was familiar with the records in this case and had
participated personally.

      The Department created a service plan for Mother that was admitted into
evidence. Brod signed the plan, and the plan was discussed with Mother over the
phone. A Family Group Conference was held in which Mother participated via
phone. The service plan was introduced at a status hearing, and the trial court made
the plan an order of the court. The plan was not reviewed with Mother in person
because Mother did not appear for the status hearing. Brod testified that Mother was
aware of the plan because she told Matthews she had a job and she wanted to “work
the services.” The primary goal of the service plan was to equip Mother with the
tools necessary to reduce or eliminate the risk of abuse or neglect.

      A status-hearing order was signed in February 2018, which made the service
plan an order of the court. After that order was signed, the Department reached out
to Mother by phone, but her phone was no longer in service. After learning the phone
was not in service, the caseworker tried to contact Mother using Facebook
Messenger. Mother responded and reported that she had a job and wanted to work
services. Mother told the caseworker she would provide a contact address at a later
date. The next month the caseworker tried several times to reach Mother by phone,

                                          14
but the phone still was not in service. The “courtesy worker” mailed a letter to
Mother notifying Mother that the courtesy worker had been assigned to the case.
Matthews, the caseworker, reached out again through Facebook, and Mother
responded. Mother told Matthews that she would email proof of income, but the
Department never received proof of income. The next month in May, both phone
calls and attempts at contact through Facebook were unsuccessful. In June the
Department located Mother in the Montgomery County Jail after her arrest for a
probation violation. As of the time of Mother’s arrest, Mother had not participated
in any services required by the family service plan.

      Mother was sentenced to 60 days in jail for a Harris County probation
violation. The caseworker was unable to meet with Mother in the Montgomery
County Jail because by the time the Department located Mother, she had been moved
to Harris County. By the time the Department learned Mother had been moved to
Harris County, Mother had served her sentence and had been released.

      After being released from jail, Mother appeared at the August 2018
permanency hearing, and the trial court appointed an attorney for her. At that time,
the case had been pending approximately seven months and Mother had not visited
the children a single time. Mother was living with her boyfriend, but did not give an
address to the Department. The next month the trial judge interviewed the two oldest
children, Erin and Alex. The record of those interviews was not introduced at the
final hearing.

      The courtesy worker and the caseworker continued their attempts to contact
Mother throughout the months of August and September. They called Mother’s
phone and her boyfriend’s phone. Mother never responded to their attempts to
contact her. At the end of September 2018, Mother completed an initial assessment
with a psychological counselor, but did not return for the recommended counseling

                                         15
sessions.

      From shortly after the children were removed to the time of the final hearing,
Mother did not have contact with her children. The first seven months of no contact
were due to Mother’s absence and refusal to respond to efforts to contact her. After
Mother was released from jail, she sought visitation but it was not permitted because
the children indicated they did not want to see Mother. In addition to failing to
maintain significant contact with the children, Mother failed to show she could
provide the children with a safe environment. Mother was ordered by the court to
provide support for the children, but failed to support the children while the case was
pending.

      As to future plans for the children, Erin, Alex, and Kevin were to continue to
live with the Bakers, who planned to adopt all the children. Ted had been
hospitalized because he became physically aggressive and was a danger to Kevin.
Ted experienced “behavioral issues” and was in a psychiatric hospital where he was
receiving specialized treatment. The Department’s goal was for Ted to receive the
treatment he needed so he could return to the Bakers’ home with his siblings.

      At the beginning of this case, the Bakers received no financial assistance to
help care for the children. After the children came into the Department’s care, the
Bakers became licensed foster parents.

      Mike Laue, the volunteer advocate (sometimes referred to as the “Texas Court
Appointed Special Advocate” or the “CASA volunteer”), testified that in making his
recommendation that termination was in the best interest of the children, he
considered the conditions from which the children were removed, direct
conversations with the children, and conversations with other principals in the case.
In describing the conditions from which the children were removed Laue noted that
when he first visited the children, they were “extraordinarily anxious.” Laue
                                          16
attributed their anxiety to their living conditions, stating they “were afraid of going
back to the – the home[.]” The children expressed concern about food, clothing, and
the condition of the home. They were extremely anxious about the possibility of
having to go back.

      Laue had contact with the children after their removal and noted they were
calmer and happier. The children were more involved in activities and their anxiety
levels had diminished. Laue spoke with the children’s teachers, who also saw a
change in the children after their removal. The teachers noted the children’s
demeanor changed, and both their conduct and academic performance improved.
Laue met with Ted in the psychiatric hospital. Laue was concerned that if Ted
returned to Mother’s care, he would not receive the treatment he needs. In the year
this case was pending, Laue observed no effort by Mother to mitigate the
circumstances that existed at the time the children were removed.

      Laue spoke with the three older children about three months before the final
hearing. He asked about their desire to remain with the Bakers. Laue testified that
the children were even more adamant at that time in their desire to remain with the
Bakers. Laue explained that the children were secure in knowing they had a stable
home with ample food, and someone who truly cared about them and provided
opportunities for their futures.

      Laue described Kevin as a “bubbly little boy” whose favorite person was
Jerry. Ted was described as intelligent, cheerful, and positive. Ted was diagnosed as
being on the autism spectrum. At the time of the final hearing, Ted was living in
residential treatment because his needs were beyond the scope of what the foster
parents could provide at that time. Alex is a dancer and softball player. Alex’s grades
significantly improved since the removal. Erin, who was fourteen at the time of the
final hearing, was significantly calmer than when she was living with Mother. Erin

                                          17
still experienced apprehension in social settings but was improving. Erin and Alex
told Laue that they did not trust Mother, but they trust the Bakers. Laue reported a
significant emotional attachment between the foster parents and the children. The
children were safe, comfortable, and happy living with the foster parents, conditions
that did not exist when they were living with Mother. Laue testified that in the past
year he had “seen [the] children blossom.”

      Jenny testified that she met Mother and her three older children shortly before
Hurricane Harvey. Mother was pregnant with Kevin at the time. After Hurricane
Harvey, Mother needed help with the children and needed a place to live. The family
had been living in tents before the hurricane. Mother owned property, but did not
own a home. The Bakers moved their mobile home onto Mother’s property. Mother
subsequently obtained a mobile home, which was moved to the property.

      Before the children were removed, Jenny noticed that Kevin was coughing
and had a fever. Jenny asked Mother to take him to the doctor, but Mother refused.
Jenny took Kevin to the doctor where she learned that Kevin had not been
immunized. At the time of the final hearing Kevin was doing well and achieving
appropriate physical and emotional milestones.

      As soon as the children were placed with Jenny, she got glasses for Alex and
Ted. Alex was a generally happy child, but was experiencing anxiety through the
termination process. Alex was participating in dance, choir, softball, and recorder
lessons.

      Jenny testified that Ted was living in a residential treatment center at the time
of the final hearing. Ted experienced behavioral issues in the summer before the
final hearing. Ted became aggressive and destructive. When Ted first came to live
with Jenny, she had to work on his toileting habits. Ted would urinate everywhere;
Jenny described it as “spraying.” Ted also defecated in his pants. Ted had issues
                                          18
surrounding food and eating to the degree that he continued to eat even after he was
full. Ted had been diagnosed with autism and tended to exhibit aggressive behavior
when he was not living in a structured environment. Ted often strayed when the
family was at an outing. Jenny purchased a GPS device to place on Ted’s clothing
so she could keep up with him. Ted’s aggressive behavior became unmanageable.
At times, Ted would pick up the infant and throw him. Jenny reported Ted’s behavior
to the Department. The Department’s courtesy worker came to the home and
observed Ted’s aggressiveness that Jenny described as a “125 minute fit” in which
Ted was “kicking, screaming, throwing things.” Jenny described the “fit” as scary.
After that tantrum, Jenny took Ted to a hospital, and he was later placed in residential
treatment.

      Jenny described Erin as having difficulty trusting others when she first came
to live with Jenny. Erin experienced anxiety about the removal. Erin appeared to be
angry, and Jenny found it difficult to get close to her. Jenny observed that Mother
was verbally and physically aggressive with Erin. Erin’s anxiety sometimes
manifested in anxiety attacks. Erin began to trust Jenny more and shared her feelings
with Jenny.

      After the children were removed from Mother’s home, the Bakers moved to a
new home with five bedrooms and two bathrooms. Each of the children had his or
her own room. The Bakers’ home is now a licensed foster home.

      Jenny has had a stroke, which affects her health in that she occasionally drags
her leg at night when she is tired. Jenny had a “good bill of health” from her doctor
and managed her symptoms with medication. Jenny was able to drive and care for
the children. Jerry has Parkinson’s disease, which is managed by medication. Jenny
described the addition of the children to the household as a “Fountain of Youth” for
her and her husband.

                                          19
      The Department rested, and Mother called Margaret Barrientos as her first
witness. Barrientos is a childhood friend of Mother’s and knows the three oldest
children. Barrientos testified that in her experience Mother was appropriate and
bonded with her children. Barrientos never saw the home where the children were
living at the time of their removal. Cristal Randolph and Timothy Tolle, who met
Mother at the Renaissance Festival, also testified that Mother was a good parent.

      Nickieta Trejo, the primary caseworker at the time of the final hearing, was
assigned to the case approximately three months before the final hearing. Trejo
testified that she had an initial phone call with Mother in which Mother agreed to
make an appointment with a therapist. Mother kept the therapy appointment. Mother
also participated in a psychological assessment. These were some of the only tasks
Mother completed on the service plan.

      Jerry testified that he and Jenny helped Mother with her home when Mother
and the Bakers first moved onto Mother’s property. Jenny helped clean out the inside
of the house and Jerry rebuilt some walls and installed an electrical box. Jerry
stopped making repairs to the home when Mother started disappearing.

      Andrea Rodriguez, a friend of Mother’s, testified that she did not know of any
times that Mother left the children for extended periods of time. When shown
pictures of Mother’s home, Rodriguez testified that the home was not usually in that
state. The three oldest children lived with their maternal grandmother for a period of
time until the maternal grandmother passed away. Rodriguez admitted she had three
encounters with the Department involving her own children. Two of the encounters
involved men with whom Rodriguez was living; one encounter involved her son’s
allegation of sexual abuse and lack of hygiene.

      Erin and Alex spoke with the trial judge with only the CASA supervisor and
court reporter present. Alex read a note that the girls had written to the court. The
                                         20
note read:

      [W]e’ve never had a real house. Kicked us out of the house so she can
      do her drugs. $7,000 from FEMA and wasted it on herself for drugs,
      party and friends. Never bought groceries. Hit us with her riding crop
      belt, flip flop or – her hand. Lost -- last year Mama [Jenny] and Aunt
      Kay bought us school clothes and supplies and they all disappeared.
      Mama [Jenny] helped us[.]
Alex told the court that with Jenny they “were actually able [to] do things and eat
and stuff like that and with [Mother] we weren’t able to do it.”

      The trial judge asked the girls what they would ultimately like for him to do,
and Alex answered, “let us be with Mama [Jenny].” Erin said she felt the same way.
Erin added, “it’s more than just not having stuff. It’s like the verbal and mental
abuse, too. Like it’s so much more than not having food.” In answer to questions
from the children’s attorney ad litem, Erin responded that Mother “would like
degrade us constantly.” Specifically, Erin stated that Mother would tell Ted and her
that they would “end up crazy like your father[.]”

      Erin described the children’s living conditions as follows:

      [O]ne time there was like a full-on hole in one of the hallways in our
      house. Like it was just small things like that through every place that
      we’ve lived. Like even when we did have a house, it was in horrible
      condition, and when we didn’t, we were either in really crappy small
      apartments that we’d get kicked out of or hotels for like months.
      And I heard that now she’s claiming that she has like this big house and
      that’s a lie. It has to be. The only way she would have a house is because
      she’s getting it from her boyfriend, and she doesn’t ever last in a
      relationship with anyone because she does the same thing with the
      boyfriends that she did with her kids. Get all the use she can from them
      and then they’re trash.
When the trial judge explained that he could allow them to stay with Jenny, but not
terminate Mother’s parental rights, both girls said they believed their mother’s rights
should be terminated.
                                          21
      After Erin and Alex spoke with the trial judge in chambers, Mother testified
that she had a close relationship with Erin. Mother attributed their closeness to her
young age at the time Erin was born. Near the time of the children’s removal, Mother
testified that her relationship with Erin became strained. Mother blamed the strain
in their relationship on Jenny.

      Mother explained that she did not get glasses for the children because her
truck was not working properly. Mother signed a release to allow Jenny to get glasses
for Ted. Mother did not know the other children needed glasses. Mother denied
leaving the children alone for any period of time. When Mother worked at the
Renaissance Festival, she left the children with Jenny.

      Mother purchased the property on which she was living in early July 2017.
She and the children lived in tents for approximately two weeks, then moved into a
hotel. During July 2017 Jenny contacted Mother about renting part of Mother’s
property on which to place the Bakers’ mobile home. Mother and Jenny agreed that
the Bakers would pay rent and help Mother with construction projects. Mother had
her appendix removed in August and stayed in Jenny’s home while she recovered.
While Mother was recovering, her mobile home was moved onto the property.
Mother received $7,000 from the Federal Emergency Management Agency (FEMA)
to repair the mobile home after it was damaged by flooding from Hurricane Harvey.
Mother admitted that she did not comply with FEMA’s requirement to provide
documentation of all the repairs done with the funds.

      With regard to the condition of the mobile home when the Department
investigator visited, Mother explained that the home was being repaired. Mother
admitted the home was cluttered but explained that the piles of laundry were left
after a trip to the laundromat. Mother testified that she always answered the phone
when someone from the Department called.

                                         22
       At the time of the second Department visit, Mother admitted there were dog
feces and explained that there were ten puppies who sometimes escaped the room
they were staying in. All four children were sleeping in one room because the other
rooms were under construction. Mother testified that the children slept on a queen-
sized air mattress. Mother did not specify whether the infant also slept on the same
air mattress.

       At the conclusion of the final hearing, the trial court made findings on the
predicate grounds of endangerment, failure to support, constructive abandonment,
failure to comply with a family service plan, and use of a controlled substance in a
manner that endangered the health and safety of the children.

                                   II.   ANALYSIS

       Mother challenges the legal and factual sufficiency of the evidence to support
the trial court’s findings on the predicate grounds of endangerment, failure to
support, constructive abandonment, failure to comply with the service plan, and use
of a controlled substance in a manner that endangered the health and safety of the
children. Mother also challenges the legal and factual sufficiency of the evidence to
support the trial court’s finding that termination is in the best interest of the children.

A. Standards of review

       Involuntary termination of parental rights is a serious matter that implicates
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no pet.).
Although parental rights are of constitutional magnitude, they are not absolute. In re
C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for courts to recognize
the constitutional underpinnings of the parent-child relationship, it is also essential
that emotional and physical interests of the child not be sacrificed merely to preserve


                                            23
that right.”).

       Due to the severity and permanency of terminating the parental relationship,
the law in Texas requires clear and convincing evidence to support such an order.
See Tex. Fam. Code Ann. § 161.001(b); In re J.F.C., 96 S.W.3d 256, 265–66 (Tex.
2002). “Clear and convincing evidence” means “the measure or degree of proof that
will produce in the mind of the trier of fact a firm belief or conviction as to the truth
of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; In re
J.F.C., 96 S.W.3d at 264.

       The heightened burden of proof in termination cases results in a heightened
standard of review. In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—Houston [14th
Dist.] 2008, no pet.) (op. on reh’g). We review the legal sufficiency of the evidence
by considering all evidence in the light most favorable to the finding to determine
whether a reasonable factfinder could have formed a firm belief or conviction that
its finding was true. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). We must assume
that the factfinder resolved disputed facts in favor of its finding if a reasonable
factfinder could do so, and we disregard all evidence that a reasonable factfinder
could have disbelieved or found incredible. Id.; In re D.R.A., 374 S.W.3d at 531.
However, this does not compel us to disregard all evidence that does not support the
finding. In re D.R.A., 374 S.W.3d at 531. Because of the heightened standard, we
also must be mindful of any undisputed evidence contrary to the finding and consider
that evidence in our analysis. Id.

       In reviewing the factual sufficiency of the evidence under the
clear-and-convincing burden, we consider and weigh all of the evidence, including
disputed or conflicting evidence. In re J.O.A., 283 S.W.3d at 345. “If, in light of the
entire record, the disputed evidence that a reasonable factfinder could not have
credited in favor of the finding is so significant that a factfinder could not reasonably

                                           24
have formed a firm belief or conviction, then the evidence is factually insufficient.”
Id. (internal quotation marks omitted). We give due deference to the factfinder’s
findings and we cannot substitute our own judgment for that of the factfinder. In re
H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).

      In a proceeding to terminate the parent-child relationship brought under
Family Code section 161.001, the petitioner must establish, by clear and convincing
evidence, one or more acts or omissions enumerated under subsection 1 of section
161.001(b) and that termination is in the best interest of the child under subsection
2. Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).

B.    Predicate Termination Grounds

      The trial court made predicate termination findings that Mother committed
acts establishing the grounds set out in subsections D, E, F, N, O, and P of section
161.001(b)(1) of the Family Code.

      Courts have long recognized that due process “guarantees more than fair
process” and “provides heightened protection against government interference with
certain fundamental rights and liberty interests.” Troxel v. Granville, 530 U.S. 57,
65 (2000). One of the most fundamental liberty interests recognized is the interest
of parents in the care, custody, and control of their children. See id. 530 U.S. at 65–
66 (“[T]he custody, care and nurture of the child reside first in the parents, whose
primary function and freedom include preparation for obligations the state can
neither supply nor hinder.”).

      In parental-termination cases, due process mandates a clear and convincing
evidence standard of proof. See In re A.B., 437 S.W.3d 498, 502 (Tex. 2014). “Due
process compels this heightened standard because terminating the parent-child
relationship imposes permanent, irrevocable consequences.” In re J.A.J., 243


                                          25
S.W.3d 611, 616 (Tex. 2007).

      Only one predicate finding under section 161.001(b)(1) is necessary to
support a judgment of termination when there also is a finding that termination is in
the child’s best interest. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Due
process requires, however, that when a parent has raised the issue of insufficiency
of the evidence to support the trial court’s findings under section 161.001(b)(1)(D)
or (E) of the Family Code, an appellate court must address one of those
endangerment findings to ensure a meaningful appeal. In re N.G., No. 18-0508, 2019
WL 2147263, at *3 (Tex. May 17, 2019); In re P.W., No. 14-18-01070-CV, 2019
WL 2352443 at *3–4 (Tex. App.—Houston [14th Dist.] June 4, 2019, no pet. h.).
Due process and due-course-of-law requirements also mandate that an appellate
court detail its analysis for an appeal of termination of parental rights under section
161.001(b)(1)(D) or (E) of the Family Code. In re P.W., 2019 WL 2352443 at *4. In
this case Mother challenges in a broad issue on appeal all of the trial court’s findings
on the predicate grounds for termination. We, therefore, address the trial court’s
endangerment finding under subsection 161.001(b)(1)(D).

      A trial court may order termination of the parent-child relationship if it finds
by clear and convincing evidence that a parent has “knowingly placed or knowingly
allowed the child[ren] to remain in conditions or surroundings which endanger
the[ir] physical or emotional well-being” and that termination is in the best interest
of the children. Tex. Fam. Code Ann. § 161.001(b)(1)(D), (2).

      To “endanger” means to expose the children to loss or injury or to jeopardize
their emotional or physical health. Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987); see also In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per
curiam); In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014,
pet. denied). Children are endangered when the environment creates a potential for

                                          26
danger of which the parent is aware but consciously disregards. In re S.M.L., 171
S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Endangerment
encompasses “more than a threat of metaphysical injury or the possible ill effects of
a less-than-ideal family environment.” Boyd, 727 S.W.2d at 533. However, it is not
necessary that the endangering conduct be directed at the children or that the children
actually suffer injury. Id.

      A subsection-D inquiry focuses on the children’s surroundings and
environment and requires a showing that the environment in which the children were
placed endangered their physical or emotional health. In re M.R.J.M., 280 S.W.3d
494, 502 (Tex. App.—Fort Worth 2009, no pet.) (“Under subsection (D), it is
necessary to examine evidence related to the environment of the child to determine
if the environment was the source of endangerment to the child’s physical or
emotional well-being.”); In re S.M.L., 171 S.W.3d at 477. “Environment” refers to
the acceptability of the children’s living conditions as well as a parent’s conduct in
the home because the parent’s conduct in the home can create an environment that
endangers the children’s physical and emotional well-being. In re S.R., 452 S.W.3d
351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied); see also In re I.L.L.,
No. 14-09-00693-CV, 2010 WL 4217083, at *6 (Tex. App.—Houston [14th Dist.]
Oct. 26, 2010, no pet.) (mem. op.) (although subsection D concerns child’s living
environment rather than conduct of parent, parental conduct certainly relevant to
child’s environment).

      The relevant time frame for establishing that a parent “knowingly . . . allowed
the child[ren] to remain in conditions or surroundings which endanger[ed] the[ir]
physical or emotional well-being” is prior to the children’s removal. In re J.R., 171
S.W.3d 558, 569 (Tex. App.—Houston [14th Dist.] 2005, no pet.). And, a factfinder
may infer from a parent’s past conduct endangering the well-being of the children

                                          27
that similar conduct will recur in the future. A.S. v. Tex. Dep’t of Fam. & Protective
Servs., 394 S.W.3d 703, 712 (Tex. App.—El Paso 2012, no pet.). Subsection D
permits termination based upon a single act or omission. In re J.E.M.M., 532 S.W.3d
874, 881 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      “Allowing children to live in unsanitary conditions endangers their physical
and emotional well-being.” In re K.S.O.B., No. 01-18-00860-CV, 2019 WL
1246348, at *13 (Tex. App.—Houston [1st Dist.] Mar. 19, 2019, no pet. h.); see also
In re P.E.W., 105 S.W.3d 771, 777 (Tex. App.—Amarillo 2003, no pet.) (“[A]
child’s exposure to continually unsanitary living conditions … may prove
endangerment.”).

      The record reflects that the children were living in what several witnesses
described as “deplorable” conditions prior to their removal from Mother’s care.
Department investigator Smith testified that the home was unsanitary, contained
exposed wiring, had no running water, and had an odor attributable to dog feces and
urine found throughout the home. See In re A.R.R., No. 01-18-00043-CV, 2018 WL
3233334, at *5 (Tex. App.—Houston [1st Dist.] July 3, 2018, pet. denied) (mem.
op.) (unclean home jeopardized children’s physical and emotional well-being). See
Phillips v. Tex. Dep’t of Protective & Reg. Servs., 25 S.W.3d 348, 352, 354–55 (Tex.
App.—Austin 2000, no pet.) (holding evidence sufficient to support finding children
endangered by environment where home was “filthy,” contained rodents, and had
clothes and trash everywhere). The home did not have running water for a sustained
period of time. See In re A.R.R., 2018 WL 3233334, at *5 (lack of running water in
home jeopardized children’s physical and emotional well-being); In re P.E.W., 105
S.W.3d at 777–78 (holding evidence sufficient to support finding parent placed
children or allowed them to remain in environment that endangered them where
home lacked running water).

                                         28
      Smith further noted that Ted urinated and defecated off the front porch.
Rooms that were accessible to the children contained insulation, exposed screws,
holes in the walls and floors, and exposed electrical wiring. Erin expressed a feeling
that she was not safe in her home because the bedroom window was broken. In
Mother’s testimony, she admitted the three older children slept in the same room all
on one air mattress. Photographs admitted into evidence showed dog feces on the
floor next to the air mattress. Mother admitted at the final hearing and in her brief
that “at the time of the investigation, her home was not suitable for the children.” As
justification for her home’s unsuitable condition, Mother argued that she allowed the
children to use the restroom, shower, and sleep at the Bakers’ home.

      Photographs of the home were admitted into evidence. One photograph of the
front area of the house showed construction materials and open boxes in the room,
but no furniture. The floor was covered with dog feces. Another photo showed the
deflated air mattress on which the three older children slept. Next to the air mattress
were several piles of dog feces. A photo of the front bedroom showed open boxes
with their contents spilling out, shredded insulation, loose construction materials,
and dog feces.

      In addition to the deplorable living conditions, the record reflects that Mother
left the children alone for extended periods of time including overnight while she
went to the Renaissance Festival. Although Mother denied leaving the children
alone, her testimony was contradicted by the Department investigator, the
Department caseworker, the CASA volunteer, the foster parents, and the children.
As the sole arbiter when assessing the credibility and demeanor of a witness, the trial
court was free to discredit Mother’s self-serving testimony. See In re H.R.M., 209
S.W.3d at 109.

      In her brief, Mother argues that “housing problems were over at the time of

                                          29
trial[.]” The relevant time period, however, is not at the time of the final hearing but
the time of removal. See In re J.R., 171 S.W.3d at 569. The record reflects that at the
time the children were removed, they were living in a home with no furniture except
an air mattress, and no running water. The home contained loose construction
materials, exposed electrical wiring, shredded insulation, and exposed nails. The
floors of the home were covered in dog urine and feces. The children had to urinate
and defecate either outside or at a neighbor’s home.

      Viewing the evidence in the light most favorable to the trial court’s finding,
we conclude that the trial court reasonably could have formed a firm belief or
conviction that Mother knowingly placed, or knowingly allowed the children to
remain, in conditions or surroundings that endangered their physical and emotional
well-being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D). And, viewing the
evidence in a neutral light, we conclude that a reasonable factfinder could have
formed a firm belief or conviction that Mother knowingly placed, or knowingly
allowed the children to remain, in conditions or surroundings that endangered their
physical and emotional well-being. See id. Further, we conclude that the trial court
could have reconciled any disputed evidence in favor of finding that Mother
knowingly placed, or knowingly allowed the children to remain, in conditions or
surroundings that endangered their physical and emotional well-being, or any
disputed evidence was not so significant that a factfinder could not have reasonably
formed a firm belief or conviction that Mother knowingly placed, or knowingly
allowed the children to remain, in conditions or surroundings that endangered their
physical and emotional well-being. We overrule Mother’s issue challenging the trial
court’s finding on the predicate grounds for termination.

D.    Best Interest of the Children

      Mother also challenges the legal and factual sufficiency of the evidence to

                                          30
support the trial court’s finding that termination of her parental rights is in the best
interest of the children. See Tex. Fam. Code Ann. § 161.001(b)(2).

      There is a strong presumption that the best interest of the children is served
by keeping the children with their natural parents. In re R.R., 209 S.W.3d 112, 116
(Tex. 2006) (per curiam) (citing Tex. Fam. Code Ann. § 153.131(b)); In re D.R.A.,
374 S.W.3d at 533. However, prompt and permanent placement of the children in a
safe environment is also presumed to be in the children’s best interest. In re S.R.,
452 S.W.3d at 366 (citing Tex. Fam. Code Ann. § 263.307(a)). Proof of acts or
omissions under section 161.001(b)(1) is probative of the issue of the children’s best
interest. See In re S.R., 452 S.W.3d at 366. The considerations that the fact finder
may use to determine the best interest of the children, known as the Holley factors,
include:

      (1) the desires of the children;
      (2) the present and future physical and emotional needs of the children;
      (3) the present and future physical and emotional danger to the children;
      (4) the parental abilities of the person seeking custody;
      (5) the programs available to assist the person seeking custody in
      promoting the best interest of the children;
      (6) the plans for the children by the individuals or agency seeking
      custody;
      (7) the stability of the home or proposed placement;
      (8) acts or omissions of the parent that may indicate the existing parent-
      child relationship is not appropriate; and
      (9) any excuse for the parent’s acts or omissions.
See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); In re S.R., 452 S.W.3d
at 366; see also Tex. Fam. Code Ann. § 263.307(b) (listing factors to be considered
in evaluating “whether the child’s parents are willing and able to provide the child
with a safe environment”). A best-interest finding does not require proof of any
                                          31
unique set of factors, nor does it limit proof to any specific factors. See Holley, 544
S.W.2d at 371–72; In re S.R., 452 S.W.3d at 366.

      In reviewing the legal and factual sufficiency of the evidence to support the
trial court’s finding on best interest, we are mindful that the focus in a best-interest
analysis is not only on the parent’s acts or omissions, but on the nature of the
relationship the children have with the parent. In re E.N.C., 384 S.W.3d 796, 808
(Tex. 2012).

      1. The desires of the children

      At the time the children were removed Erin was thirteen, Alex was nine, Ted
was seven, and Kevin was a newborn. As to the newborn, when children are too
young to express their desires, the factfinder may consider that the children have
bonded with the foster parents, are well cared for by the foster parents, and have
spent minimal time with a parent. In re L.G.R., 498 S.W.3d 195, 205 (Tex. App.—
Houston [14th Dist.] 2016, pet. denied). All four children have bonded with the
Bakers and were thriving in their care.

      At the final hearing, Erin and Alex conferred with the trial judge and told him
their desires. Their testimony was unequivocal that they no longer wanted to live
with Mother and that they asked that her parental rights be terminated. While the
trial judge was clear with the children that he must consider factors other than their
wishes, he gave them the opportunity to talk with him and explain their living
conditions. Alex read a note that both girls had written in which she explained that
they had “never had a real house.” Alex described being excluded from their home
so that Mother could “do drugs.” Alex reported that Mother hit the children with a
riding crop, belt, shoe, and her hand. Erin explained that their home was in “horrible
condition” with holes in the walls and windows. This factor weighs in favor of
termination. See In re C.M.C., 273 S.W.3d 862, 876 (Tex. App.—Houston [14th
                                          32
Dist.] 2008, no pet.) (child “adamant” that he did not want to return to his parents).

      2. Present and future physical and emotional needs of the children and
         present and future physical and emotional danger to them
      “Regarding this factor, we note that the need for permanence is a paramount
consideration for the child’s present and future physical and emotional needs.” In re
D.R.A., 374 S.W.3d at 533. Establishing a stable, permanent home for a child is a
compelling government interest. Id.

      The Family Code provides a list of factors that are to be considered in
determining “whether the child’s parents are willing and able to provide the child
with a safe environment.” One of those factors is “whether the child is fearful of
living in or returning to the child’s home.” Tex. Fam. Code Ann. § 263.307. The
evidence detailed above of the endangering environment in which Mother placed the
children reflects that the physical and emotional needs of the children were neglected
under Mother’s care. After being removed, the three oldest children received long-
needed glasses. Jenny and Officer Barr bought the children clothes, school supplies,
and food. The two girls testified that they often did not have food and had to use
plumbing facilities outside of their house due to lack of running water in the home.
In addition, the girls testified that Mother had physically disciplined them and left
them unsupervised for days at a time. A parent’s past dangerous behavior indicates
the potential for future dangerous behavior. In re J. I. T., No. 01-17-00988-CV, 2018
WL 3131158, at *17 (Tex. App.—Houston [1st Dist.] June 27, 2018, pet. denied)
(mem. op.).

      By contrast, the foster parents are providing the children with a safe and stable
home environment. The Department’s long-term permanent placement plan is for
the foster parents to adopt the children. See In re C.H., 89 S.W.3d at 28 (evidence
about placement plans and adoption is relevant to best interest). These factors weigh

                                          33
in favor of termination.

      3. Acts or omissions of the parent that may indicate the existing
         parent-child relationship is not appropriate, and any excuse for the
         parent’s acts or omissions
      Mother testified that she was unable to get glasses for her children because
her truck was not working properly. Mother also pointed to a lack of transportation
to explain why she did not take Kevin to the doctor. When Mother was asked how
she was able to take the puppies to the vet, she answered, “That was necessary.”
When asked whether glasses for her children were necessary, she explained, “I
signed the piece of paper so that [Jenny] could take them to get their glasses just like
she offered to do.” That Mother did not understand or appreciate the necessity of her
children’s need for glasses or prompt medical care and prioritized the health of the
puppies over her children weighs in favor of the trial court’s best-interest finding.

      Under all the circumstances in this case and applying the applicable Holley
factors to all the evidence, we conclude that legally- and factually-sufficient
evidence supports the trial court’s finding that termination of Mother’s parental
rights is in the children’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(2).

      We overrule Mother’s issue challenging the trial court’s best-interest finding.

                               III.   CONCLUSION

      The evidence is legally and factually sufficient to support the trial court’s
finding of endangerment as to Mother under section 161.001(b)(1)(D). Having made
this determination, we need not address the other predicate grounds for termination.
Based on the evidence presented, the trial court reasonably could have formed a firm
belief or conviction that terminating Mother’s parental rights and appointing the
Department as managing conservator was in the children’s best interest.



                                          34
      Having overruled each of Mother’s issues on appeal, we affirm the final order
of termination.




                                       /s/    Charles A. Spain
                                              Justice



Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         35